DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 06, 2022 has been entered.

Status of the Claims
By amendment filed September 06, 2022 claims 1 and 12 have been amended. Claims 1 through 20 are currently pending.

Response to Arguments
Applicant's arguments filed September 06, 2022 have been fully considered but they are not persuasive.
Applicant’s argument in section 1.1 of the response that acetylated wood elements as claimed are not the same as the wood elements of Maes are not persuasive because the specification of the present application as originally filed does not disclose a definition for the term “wood elements” which would exclude the wood elements of Maes. Furthermore, applicant’s argument that tangential directions do not exist for composite wood products is not persuasive because applicant has not provided any evidence to support this conclusion. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP section 716.01(c).II.
Applicant’s arguments in section 1.1 of the response that Maes does not teach or suggest swelling in the tangential direction are not persuasive but in the interest of furthering prosecution additional prior is being cited to specifically show that swelling in the tangential direction was a known cause effective variable affecting dimensional stability of a wood element. Zhang (U.S. Patent # 10,137,595) teaches a process for chemically treating wood products in order to improve dimensional stability (Abstract) wherein the amount of swelling of the wood affected the anti-swelling efficiency of the treated product (Column 10 Line 5 through Column 11 Line 25).
Applicant’s arguments concerning the relation between acetyl content and swelling and that the claimed acetyl content produced unexpected results are not persuasive. As was discussed previously, Maes teaches that acetylation reduced the swelling of the treated wood products. Furthermore, Zhang teaches that acetylation was a known process which improved the anti-swelling properties of a wood product (Column 1 Lines 36-44). Applicant’s arguments that Figure 2 of the present application showed unexpected results is not persuasive because the Figure only compares swelling between treated and untreated wood and provides no results for acetyl content above the claimed range or just below the claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP section 716.02(d). Furthermore, applicant has not provided any comparison between the claimed product and that taught by Maes which taught an acetyl content of about 20%. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). See MPEP section 716.02(e).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103








The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maes et al (U.S. Patent # 8,865,318) in view of Zhang et al (U.S. Patent # 10,137,595).
	In the case of claims 14 through 16, Maes teaches acetylated wood elements which were used to form a panel/medium density fiber board when impregnated with a binder (Abstract, Column 1 Lines 14-32 and Column 4 Lines 54-57).
	As for the limitation that the wood element exhibited a dimension stability reflected by a linear swell measured in the tangential direction of the wood of up to 2%, Maes teaches that the acetylated wood was characterized by an average value in thickness swelling not exceeding 5%, which can overlap the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Furthermore, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Zhang further teaches a process for chemically treating wood products in order to improve dimensional stability (Abstract) wherein the amount of swelling of the wood affected the anti-swelling efficiency of the treated product (Column 10 Line 5 through Column 11 Line 25).
	Therefore, based on the teachings of Zhang, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed a wood element with an optimal linear swelling in the tangential direction through routine experimentation since the swelling of the wood affected the dimensional stability of the wood.
	Though Maes teaches that the acetyl content of the wood was on the order of 20% (Column 56-58), Maes does not specifically teach that the acetyl content was in the range of 10 to 15%. However, Maes does teach that the acetyl content affected the surface adhesion and biodegradation of the wood (Column 7 Lines 17-49).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined an optimal acetyl content through routine experimentation because the acetyl content affected the surface adhesion and biodegradation of the wood.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maes et al in view of Zhang et al and Li et al (U.S. Patent # 8,986,501).
	In the case of claims 1, 9 and 17, they are rejected for the same reasons discussed previously in the rejection of claims 14 through 16. Furthermore, Maes teaches a process for acetylating wood elements (Abstract, Column 2 Line 62 through Column 3 Line 12 and Column 9 Claim 7) wherein the wood element included soft woods such as pine (Column 1 Lines 14-25 and Column 9 Claim 8).
	Maes does not teach that prior to acetylation the wood element was subjected to an extraction step wherein the wood was contacted with an extraction fluid comprising water, acetone, ethanol and methanol and extraction was conducted at a temperature in the range of 120 ℃ to 250 ℃, specifically 140 ℃ to 160 ℃.
	Li teaches an extraction process for treating cellulosic material with an extraction fluid/extractant in order to selectively extract hemicellulose from the wood (Abstract and Column 22 Claim 1). Li teaches that suitable cellulosic material for the taught process included soft woods (Column 4 Line 61 through Column 5 Line 20). Li further teaches that the extractant comprised a non-solvent (Column 6 Lines 22-36) which was either water, methanol, ethanol or acetone (Column 9 Line 55 through Column 10 Line 7 and Columns 22-23 Claim 8). Furthermore, Li teaches that the extraction process was conducted at a temperature in the range of 30 ℃ to 150 ℃ (Column 12 Lines 7-19 and Column 23 Claim 18), which overlapped with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Furthermore, Li teaches that taught extraction process was advantageous for acetylation because the selective removal of hemicellulose provided additional physical access routes to the chemical reagents (Column 15 Lines 48-55).
	Based on the teachings of Li, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have conducted the extraction step/process of Li prior to the acetylation process of Maes in view of Zhang in order to improve access for the chemical reagents of the acetylation process into the wood.
	As for claims 2 and 18, as was discussed previously the wood element of Maes was a coniferous tree in the form of pine.
	As for claim 3, as was discussed previously, the extraction fluid was water.
	As for claims 4, 5, 10 and 19, Maes teaches that prior to the acetylation process the wood element was dried to a moisture content of 2% to 10% (Column 3 Lines 5-7), which overlapped with the claimed ranges and as was discussed previously, overlapping ranges are obvious.
	As for claims 6-8 and 11, Maes teaches that the wood was wood element in the form of chips, strands and particles as well as solid wood in the form of wood with large geometries/wafers (Column 2 Lines 16-40).
	In the case of claims 12, 13 and 20, they are rejected for the same reasons discussed previously in the rejection of claims 1-3 and 18, in that Maes in view of Zhang and Li teaches having formed an acetylated soft wood including pine by a process wherein a wood element was subjected to an extraction process using heated water in an extraction fluid followed by subjecting the extracted wood to an acetylation process. Maes further teaches that the acetylation process comprised contacting the wood with liquid comprising acetic anhydride at a temperature in the range of 150 ℃ to 190 ℃ (Column 2 Line 62 through Column 3 Line 59). 

Conclusion
	Claims 1 through 20 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712